Title: [July 1783]
From: Adams, John
To: 



      The Hague July 23 1783.
      
      
       I satt off in October for Paris where I arrived on the 26th of Oct. 1782, where the Peace has been made, and I returned here last Night.
      
      
       
        
   
   This memorandum appears in a letterbook entitled by JA “Holland Vol. 3” (Lb/JA/18, Adams Papers, Microfilms, Reel No. 106).


        
   
   Before the end of June JA was convinced that there was no hope of obtaining any commercial concessions from Great Britain, and an order in council of 2 July that excluded American vessels from British West Indies ports confirmed his conviction (text of order in JA’s letter to Livingston, 14 July, LbC, Adams Papers; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:540–542). Since this action came as a complete surprise to Hartley and undermined all his proposals for liberalizing trade relations between the two countries, JA surmised that “Mr. Hartley ... is probably kept here if he was not sent at first merely to amuse Us, and to keep him out of the Way of Embarrassing the Coalition” (to Livingston, 18 July, LbC, Adams Papers; same,Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols. p. 560). Bored with the listless and fruitless negotiation in Paris and believing that the Dutch would be quick to take advantage of British restrictions on American trade, JA decided, as he told Livingston in the same letter, to pay a visit to the Netherlands in order “to assist the Loan and to turn the Speculations of the Dutch Merchants, Capitalists and Statesmen, towards America.” He also hoped to mend his own health by travel and a change of scene, and he planned to bring JQA back with him to Paris.


       
      
     